PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/262,257
Filing Date: 25 Apr 2014
Appellant(s): RATHJEN, Christian



__________________
John Fleming
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 12/20/2021 and 1/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Explanation of Claim Interpretation and Prosecution History:
First, for clarity the examiner will discuss claim interpretation and explain some prosecution history in order to better understand the current rejection.  The examiner will then answer each of applicant’s arguments.  In terms of the appeal, it is emphasized that the only limitation that applicant argues is the claimed circuit, as recited in claim 1, and accordingly the only references that applicant argues are Zacharias and Jackson, which are the only references used to address/teach this limitation. 
In terms of pertinent prosecution history, the examiner initially did a species restriction between multiple species, of particular importance is that the examiner considered Figs. 2 and 8 as different embodiments (11/14/2017).  However, as prosecution advanced, applicant amended limitations which appeared to read on a non-elected embodiment (Fig. 8), specifically limitations directed to the displacement of the pivot point/mirror.  In response to the examiner’s claim interpretation (Page 5 Non-Final 2/24/2021) explaining that it was unclear if the features of Fig. 8 are part of the elected embodiment, applicant made it readily apparent that “Fig. 2 clearly supports that the 
More specifically, based on the fact that the embodiment shown in Fig. 2 operates to produce the displacement shown in Fig. 8, seemingly the only manner in which linear drives (21 and 22) can operate to displace the pivot point/mirror is if the drives are either both extended a specific distance to displace/move the mirror forward along the longitudinal axis or both retracted a specific distance to displace/move the mirror backwards along the longitudinal axis.  Furthermore, rotation/pivoting of the mirror occurs when only a single linear drive is extended or retracted while the other drive remains stationary. This position/interpretation has been made clear in the final rejection, and applicant has never specifically argued against this.  Again it is emphasized that linear drives, can literally only be extended or retracted in a linear, i.e. forward/backward, direction (hence their name).  Therefore, each linear drive can only be controlled in 3 ways: 1. Extended forward 2. Retracted backward or 3 Remain 
It is emphasized that the examiner has made their position clear as to how they interpret the structure of Fig. 2 to provide the displacement of Fig. 8, and applicant has never specifically refuted this position.  Specifically, after presenting the examiner’s position/interpretation in the Final rejection that controlling both linear drives to be extended or controlling both linear drives to be retracted results in displacement, applicant never disagrees, explains why this is incorrect, or presents any sort of 
Regarding the BRI of the claimed “circuit”, it is emphasized that this not interpreted as a processor specifically configured/programmed, as made clear by applicant’s own specification, as this can relate simply to control electronics (applicant’s specification: bottom of page 20).  That being said, the limitations “for displacing… and for rotating” are intended use. 
In general, applicant is reminded that 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of 

Applicant’s arguments related to the 103 rejection:
Because applicant fails to mention any of the other reference in the 103, the examiner will briefly summarize the rejection.  Taboada (the primary reference) teaches most of the claimed structure except 1. A pivot point on the mirror (taught by any of Negus, Seiler or Caudle) and 2. Linear drives and associated control circuit that control the position of a moveable mirror that operates to direct/steer light in different directions (taught by either Zacharias or Jackson).  It is noted that claimed moveable mirror (258) is taught by Taboada, the reference just fails to specifically teach the actuation mechanisms, i.e. linear drives, used to control the mirrors position, as well as the associated control circuit for the linear drives.  It is also important to note that the secondary references of Negus and Caudle (used to teach a pivot point located on the surface of the mirror), specifically teach a commonly known gimbal mount for a moveable mirror to achieve this desired function.  The gimbal mount is of particular importance when considering the Jackson reference, which will be discussed later.  Lastly, it is emphasized that applicant has only mentioned the Zacharias and Jackson references in their arguments.  Seemingly, applicant has accepted/agreed to what is taught by the other references in the rejection.
The examiner has reiterated/clarified their claim interpretation; see above.  Again, applicant merely states that the claims recite a circuit configured in a specific 
Regarding Zacharias 
The examiner points to “dual axis beam steering unit” or “XY beam steering unit” (900, Figs. 7B and 7C) to teach the claimed limitation.  Specifically, Par 0103 discloses “This beam steering unit is better described in FIG. 7B and FIG. 7C. A mirror 902 is coupled with couplings 906 in a triangular array onto the free ends of three amplified piezoelectric actuators with a displacement of 80 microns each between base plate 910 and mirror coupling 906. Each beam steering unit 900 receives independent power signals 714 and delivers individual position sensor signals 712 to motion/position controller circuit 62.”  Clearly, this circuit (62) controls the beam steering unit (900) in the same manner as described in relation to other similar beam steering units (128, 136 and 700).  Specifically “Microprocessor 300 provides control signals for a motion/position controller circuit 62, which provides the power signals for the actuators involved in system related beam steering mechanism 128 and in operator related pattern steering mechanism 136.” see Pars 0097 and 0101. 
The examiner made a statement of “equivalency” between XY beam steering 900 and XY beam steering 128, based on their name and apparent function, i.e. both steering the light beam in the X and/or Y directions, as is evident by their name alone.  

Regarding Jackson 
Applicant continues to argue that “using linear drives for rotating a mirror does not inherently or implicitly include a circuit which is specifically configured to control the linear drives to perform translational movements for displacing the pivot point to a particular point on the optical axis, and for rotating the movable mirror around the pivot point displaced to the particular point on the optical axis” but again provides no basis, 
It is emphasized that the examiner is not required to provide a reason for why it would be obvious to displace the mirror, as the structure implicitly/inherently is configured to provide this function.  The motivation relates to why it would be obvious to modify the primary/secondary references in the 103 rejection to incorporate the specific structural element (linear drives and control circuitry) that provides this function, not why it would be obvious to specifically perform the function.  The structure is the same (mirror coupled to linear drives/actuators), the controller is the same (independent/separate control of each of the linear drives), and so it’s unclear how applicant’s device is structurally any different.
Applicant argues “the defined displacement of the pivot point and the rotation of the mirror about the displaced pivot point are controlled by a circuit which is specifically configured for that purpose and thus requires specific feedback from and implements defined control of the linear actuators involved”.  It is emphasized that no specific feedback is claimed.  Furthermore, if this requires “defined control” it is emphasized that applicant has in no way provided a definition for this control (either in 
For clarity, Jackson is an alternative to Zacharias (as made clear by the OR between the references in the heading, as well as the motivation statement); Jackson is not used in addition to Zacharias.  Zacharias and Jackson are both used (as alternative rejections) to show how common well-known these types of drives/controllers are.  It’s abundantly clear that they are used to teach the exact same subject matter, with Jackson more clearly and explicitly teaching individual/independent/separate control of the linear drives.  Again Jackson is not in addition to Zacharias, but an alternative.  
Regarding the non-analogous art argument, the examiner maintains the position that Jackson is analogous art, specifically it is reasonably pertinent to the problem being solved.  In particular, Jackson is specifically related to known actuation mechanisms of a gimbal mount for a moveable mirror that directs/steers a laser beam.  While the field of endeavor disclosed by Jackson is not the medical/surgical field, the examiner maintains that one of ordinary skill in the art would look towards known actuation mechanisms (linear drives) for any gimbal-mounted mirrors when considering whether such a modification is obvious, especially when considering the secondary references of Caudle and Negus explicitly teach a gimbal mount for a moveable mirror. 

Therefore, applicant’s arguments are not considered persuasive. It is noted that applicant has not separately argued any of the dependent claims and therefore these rejections should be maintained for the same reasons the independent claim is maintained.  


Respectfully submitted,
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792
                                                                                                                                                                                                        /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.